                                                                                                    Reply to:
                                                                                       paul@mcintyrefirm.com
October 20, 2020

VIA ECF
Hon. Brian M. Cogan
U.S. District Court for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

       Re: Full Circle United, LLC v. Bay Tek Entertainment, Inc., No. 20-cv-3395-BMC

Dear Judge Cogan:
The parties have agreed to a one-week extension of the existing briefing schedule on Bay Tek’s
Motion for Judgment on the Pleadings (Doc. 34) as a result of a life-threatening medical issue of
a family member of Full Circle’s counsel. Full Circle begs the Court’s indulgence to agree to the
parties’ revised briefing schedule.

Full Circle is aware of and respects the Court’s desire and reputation for efficiently managing its
docket, and does not intend this case to be an exception. This request for an additional week was
unavoidable and unexpected. This is Full Circle’s second request for an extension. Full Circle
requested, and received, a one-week extension of time last week for a different personal matter.

The deadline for Full Circle to file its response to Bay Tek’s Motion for Judgment on the Pleadings
is currently set for October 21, 2020. Subject of course to the Court’s approval, the new agreed
deadline for Full Circle’s response would be October 28, 2020.

The proposed change to the briefing schedule will not result in any delay. Under the current
briefing schedule, the latest date for Bay Tek to file its reply to Full Circle’s opposition is
November 16, 2020. Bay Tek has agreed to keep this deadline—November 16, 2020—as its
deadline for the reply, if the Court approves.

A premotion hearing on Full Circle’s Motion to Dismiss Bay Tek’s Counterclaim is currently set
for October 22, 2020, though that hearing is not related to Bay Tek’s Motion for Judgment on the
Pleadings.

Full Circle apologizes to the Court for the extra work and inconvenience caused by this request
and thanks the Court and Bay Tek for their accommodation as to this serious personal matter for
Full Circle’s counsel.

Sincerely,

/s/ Paul Thanasides
Paul Thanasides


                      McIntyre Thanasides Bringgold Elliott Grimaldi Guito & Matthews, P.A.
                              500 E. Kennedy Blvd., Suite 200, Tampa, Florida 33602
                           T: 813.223.0000 | F: 813.225.1221 | www.mcintyrefirm.com
